Commission Number 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVARUS, INC. (Exact name of registrant as specified in its charter) Delaware 27-3492584 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 412 Olive Avenue, Ste 212, Huntington Beach, CA 92648 (Address of principal executive offices) (zip code) (949) 275-6132 (Registrant’s telephone number, including area code) (949) 271-5730 (Registrant’s fax number, including area code) Approximate date of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price (US$) Amount of registration fee(3) Common Stock , par value $.001 $ $ $ Total Registration Fee $ An indeterminate number of additional shares of common stock shall be issue-able pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. The sales price for the selling shareholdersto the public is fixed at $0.10 pershare until such timeasthe shares of our common stock become traded on the Bulletin Board operated by the National Association of Securities Dealers, Inc. or another exchange.Our common stock is presently not traded on the market or securities exchange, and we have not applied for listing or quotation on the public market. Estimated in accordance with Rule 457(c) solely for the purpose of computing the amount of the registration fee based on a bona fide estimate of the maximum offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Table of Contents THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES PUBLICLY UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS SUBJECT TO COMPLETION, DATEDDecember 16, 2010 AVARUS, INC. A DELAWARE CORPORATION 41,075,, INC. The selling stockholders named in this prospectus are offering up to 41,075,000 shares of our Common Stock. We will not receive proceeds from any sale of Common Stock by the Selling Stockholders. Our Common Stock does not presently trade on any exchange or electronic medium. We intend to apply to have our Common Stock listed on the OTC Bulletin Board once this Prospectus is effective. Avarus, Inc. (“we”, “us”, “our”) was incorporated under the laws of the State of Delaware on September 20, 2010.The Company was originally organized as a “blank check” shell Company to investigate and acquire a target company or business seeking the perceived advantages of being a publicly held corporation. However, the Company began operations on December 14, 2010 by entering into a license agreement with Vortex Tennis, LLC to market and sell products manufactured by Vortex Tennis in the United States.Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a loss of your investment. Our independent auditors have issued an audit opinion for Avarus, Inc. which includes a statement expressing substantial doubt as to our ability to continue as a going concern. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS, PARTICULARLY, THE RISK FACTORS SECTION BEGINNING ON . Neither the U.S. Securities and Exchange Commission nor any state securities division has approved or disapproved these securities, or determined if this prospectus is truthful, accurate, current or complete. Any representation to the contrary is a criminal offense. This offering is not being underwritten. The shares of Common Stock will be offered and sold by the Selling Stockholders and/or their registered representatives from time to time during the next nine months from the date of this Prospectus at prices to be determined at the time of such sales. As a result of such activities, Selling Stockholders may be deemed "underwriters" as that term is defined and utilized in the federal securities laws. There is no minimum required purchase and there is no arrangement to have funds received by such Selling Stockholders and/or their registered representatives placed in an escrow, trust or similar account or arrangement. The sale of securities by Selling Stockholders when made, may be made through customary brokerage channels either through broker-dealers acting as agents or brokers for the sellers, or through broker-dealers acting as principals who may then resell the shares in the over-the-counter market or otherwise, at negotiated prices related to the prevailing market prices at the time of the sales, or by a combination of such methods of offering. Thus the period of distribution of such securities may occur over an extended period of time. The Selling Stockholders will pay or assume any brokerage commissions or discounts incurred in the sale of their securities, which commissions or discounts will not be paid or assumed by us. Table of Contents AVARUS, INC. TABLE OF CONTENTS PART I Page Prospectus Summary 1 Our Business 2 The Offering 3 Risk Factors 5 Cautionary Note Regarding Forward-Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Capitalization 11 Market for Common Equity and Related Stockholder Matters 11 Management's Discussion and Analysis or Plan of Operations 11 Plan of Operations 11 Liquidity and Capital Resources 12 Seasonality 12 Description of Business 13 Description of Property 13 Legal Proceedings 13 Directors, Executive Officers, Promoters and Control Persons 14 Executive Compensation 17 Security Ownership of Certain Beneficial Owners and Management 17 Certain Relationships and Related Transactions 18 Selling Security Holders 19 Description of Securities 21 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 22 Recent Sales of Unregistered Securities 22 Transfer Agent and Registrar 23 Legal Matters 23 Plan of Distribution 23 Experts 24 Where You Can Find Additional Information 24 Financial Statements F-1 PART II Other Expenses of Issuance and Distribution II-1 Indemnification of Directors and Officers II-1 Unregistered Sales of Equity Securities and Use of Proceeds II-1 Exhibits Schedule II-3 Undertaking II-3 Signatures II-5 Table of Contents You should rely only upon the information contained in this prospectus in deciding whether to purchase our securities.We have not authorized anyone to provide information different from that contained in this prospectus.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of securities.Our business, financial condition, results of operations, and prospects may have changed since that date. The information contained in this prospectus is not complete and is subject to change.The selling stockholders are not permitted to sell securities until the Registration Statement, of which this prospectus is a part, filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, nor is it a solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. PART I PROSPECTUS SUMMARY Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety.You should rely only upon the information contained in this prospectus.We have not, and the selling stockholders have not, authorized anyone to provide you with information which is different from that contained in this prospectus. The selling stockholders are offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted.The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. SUMMARY INFORMATION AND RISK FACTORS. The following summary contains basic information about our company and this offering.It does not contain all of the information which is important to you in making an investment decision.You should read this prospectus summary together with the entire prospectus, including the more detailed information in our financial statements and accompanying notes appearing elsewhere in this prospectus. Unless otherwise indicated, all information contained in this prospectus relating to our shares of common stock is based upon information as of September 30, 2010. 1 Table of Contents OUR BUSINESS Avarus, Inc. (“we”, “us”, “our”) was incorporated under the laws of the State of Delaware on September 20, 2010.The Company was originally organized as a “blank check” shell Company to investigate and acquire a target company or business seeking the perceived advantages of being a publicly held corporation. However, the Company began operations on December 14, 2010 by entering into a license agreement with Vortex Tennis, LLC to market and sell products manufactured by Vortex Tennis in the United States.Any investment in the shares offered herein involves a high degree of risk. Under the exclusive license agreement, the Company may sell tennis racquets and other tennis related products under the trademarked name of Vortex Tennis.Under this exclusive license, the Company shall purchase from Vortex Tennis the product and resell it to consumers within the United States.The tennis rackets currently being licensed are: Vortex ES 100, Vortex ES 108, Vortex ES 116, and Vortex ES 133.Four additional racquets are currently being developed by Vortex Tennis and will become part of the license once their development is completed.The Company is also licensing 3 bags from Vortex Tennis.A backpack, a Six-Pack Bag and a Sling Bag.The Company may sell additional products which it developments or acquires under the name of Vortex Tennis.The retail price for the racquets is $199 to $229. The Vortex Tennis racquets have a number of patents that protect their design.One of the patents covers the total string count in the racquets.Vortex uses three strings counts: (1) 14 (mains) by 15 (crosses) for a total of 29 strings; (2) 14 by 16 for a total of 30 strings, and (3) 14 by 17 got a total of 31 strings.Vortex's total string count provides greater string bed elasticity and reduced dynamic loss. A second patent covers the Pyramid String Pattern feature.Which occurs when the main strings that are spaced closer together at the top of the racquet and further apart at the bottom.The decreased space betweenstrings at the top of the racquet reduces the elasticity of the strings and thereby increases the amount of control over the ball-path.The increased space between strings at the bottom of the racquet increases the elasticity of the strings which increase the velocity of the ball. The Company has begun to enter into agreements with pro shops and teaching pros to market and purchase the products under the license agreement. The products can be viewed on the Vortex's Website www.vortextennis.com. You should only purchase shares if you can afford a loss of your investment. Our independent auditors have issued an audit opinion for Avarus, Inc. which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We have not been involved in any bankruptcy, receivership or similar proceeding.We have not been involved in any material reclassification, merger consolidation, or purchase or sale of any assets. As of the date of this prospectus, we have 41,075,000 shares of $0.001 par value common stock issued and outstanding. We currently maintain an address at the offices located at 412 Olive Avenue, Ste 212, Huntington Beach, CA 92648. Our fiscal year end is September 30. 2 Table of Contents THE OFFERING Securities Offered We are registering common shares on behalf of thirty-seven (37) selling security holders.In the aggregate, the selling stockholders are offering up to 41,075,000 shares of common stock, $.001 par value per share.The aggregate amount of shares we are registering for the selling security holders represents 100% of the issued and outstanding shares of our common stock and 55% of the total authorized shares of our common stock.See “Selling Security Holders.” Plan of Distribution Up to 41,075,000 shares of common stock may be offered and sold by the selling stockholders through agents or brokers, acting as principal, agent in transactions, which may involve block transactions, on the Electronic Bulletin Board, over-the-counter market or on other exchanges on which the shares are then listed, pursuant to the rules of the applicable exchanges or in the over-the-counter market, or otherwise; through brokers or agents in private sales at negotiated prices; or by any other legally available means. Offering Price $0.10 per share.The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Use of Proceeds We will not receive any cash or other proceeds from the selling security holders’ sales of their respective shares. Securities Outstanding We are authorized to issue up to an aggregate of 75,000,000 shares of common stock of which 41,000,000 common shares were issued and outstanding as of September 30, 2010 and 41,075,000 common shares were issued and outstanding as of October 10, 2010. 3 Table of Contents SUMMARY FINANACAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statements of operations data Inception Sept. 20, 2009 thru Sept. 30, 2009 Revenue $ 0 Expenses: General and administrative expenses Total Expenses Net Income (Loss) $ ) Balance Sheet Data Sept. 30, 2009 ASSETS Current Assets Cash $ Total current assets Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities $ - Non-Current Liabilities - Total Liabilities - Stockholders’ Equity Common stock Paid-In Capital (Deficit) accumulated during development stage ) Total stockholder's equity Total liabilities and stockholder's equity $ 4 Table of Contents RISK FACTORS An investment in the Shares being registered pursuant to this prospectus involves a high degree of risk and is suitable only for investors of substantial means.Any statements with respect to future events contained in this prospectus are based upon circumstances and events which have not yet occurred, and upon assumptions which may not materialize.The actual results which are achieved by us may vary materially from those discussed in this prospectus. In addition, this prospectus contains forward-looking statements which involve risks and uncertainties.Forward-looking statements are based upon the beliefs of our management, as well as assumptions made by and information currently available to our management.When used in this prospectus, the words “estimate,” “project,” “believe,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are subject to risks and uncertainties which may cause our actual results to differ materially from those contemplated in our forward-looking statements.We caution you not to place undue reliance upon such forward-looking statements, as our results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth in the following risk factors section and elsewhere in this prospectus.Any such statements are representative only as of the date of this prospectus.We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances subsequent to the date of this prospectus or to reflect the occurrence of unanticipated events, except for such updates to this prospectus and the registration statement of which it is a part as are required by federal securities laws and such periodic reports as are required pursuant to the Securities Exchange Act of 1934, as amended. Accordingly, prospective investors should consider carefully the following risk factors, in addition to the other information with respect to our business contained in this prospectus, before purchasing Shares pursuant to this prospectus. If we are unable to continue as a going concern, investors may face a complete loss of their investment. As of the date of this Prospectus, we have had only limited start-up operations and generated no revenues. Taking these facts into account, our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern in the independent registered public accounting firm's report to the financial statements included in the registration statement, of which this prospectus is a part. If our business fails, the investors in this offering may face a complete loss of their investment. We are in the early stages of our development, have yet to achieve net earnings since inception and may not generate sufficient revenues to stay in business. The Company has only recently commenced operations and has to date incurred net losses. There can be no assurance that we will achieve or sustain profitability in the future. The success of our business will depend on our ability to introduce and sell our products to customers, develop new product extensions and raise additional capital for operations; future expanded marketing and further product development. You should consider the costs and difficulties frequently encountered by companies in their early stages of launching a product and establishing a market presence. No assurance can be given that we will generate sufficient revenues to stay in business on achieve profitability. Accordingly, purchasers of Units may lose their entire investment. 5 Table of Contents Investors may lose their entire investment if the Company fails to implement its business plan. As a development stage company, we expect to face substantial risks, uncertainties, expenses and difficulties. Since inception, we have no demonstrable operational history of any substance upon which you can evaluate our business and prospects. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. These risks include, without limitation, competition, the absence of ongoing revenue streams, inexperienced management, lack of sufficient capital, and lack of brand recognition. We cannot guarantee that it will be successful in accomplishing its objectives. As of the date of this prospectus, we have had only limited start-up operations and have generated no revenues. Taking these facts into account, independent auditors have expressed substantial doubt about our ability to continue as a going concern. See the independent auditors' report to the financial statements which is included in this Registration Statement, of which this prospectus is a part. In addition, our lack of operating capital could negatively impact the value of our common shares and could result in the loss of your entire investment. Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and/or directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Our internal controls may be inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. Management identified the following control deficiencies that represent material weaknesses as of September 30, 2010: (1) Lack of an independent audit committee. Although we have an audit committee it is not comprised solely of independent directors. We may establish an audit committee comprised solely of independent directors when we have sufficient capital resources and working capital to attract qualified independent directors and to maintain such a committee. (2)Inadequate staffing and supervision within our bookkeeping operations. The relatively small number of people who are responsible for bookkeeping functions prevents us from segregating duties within our internal control system. The inadequate segregation of duties is a weakness because it could lead to the ultimate identification and resolution of accounting and disclosure matters or could lead to a failure to perform timely and effective reviews which may result in a failure to detect errors in spreadsheets, calculations, or assumptions used to compile the financial statements and related disclosures as filed with the Securities and Exchange Commission. (3) Insufficient number of independent directors. At the present time, our Board of Directors does not consist of a majority of independent directors, a factor that is counter to corporate governance practices as set forth by the rules of various stock exchanges. Our management determined that these deficiencies constituted material weaknesses. Due to a lack of financial and personnel resources, we are not able to, and do not intend to, immediately take any action to remediate these material weaknesses. We will not be able to do so until we acquire sufficient financing and staff to do so. 6 Table of Contents There can be no assurance that our common stock will ever be listed on NASDAQ, the New York Stock Exchange, the American Stock Exchange, or one of the other national securities exchanges or markets. Until such time as our common stock is listed upon any of the several NASDAQ markets, the New York Stock Exchange, the American Stock Exchange, or one of the other national securities exchanges or markets, of which there can be no assurance, accurate quotations as to the market value of our securities may not be possible.Sellers of our securities are likely to have more difficulty disposing of their securities than sellers of securities which are listed upon any of the several NASDAQ markets, the New York Stock Exchange, the American Stock Exchange, or one of the other national securities exchanges or markets. There is no public market for our Common Stock. Thereis nopublictradingmarketfor ourCommonStockand none is expectedtodevelop in theforeseeablefutureunless and until we complete a businesscombinationwith an operatingbusiness and such business files a prospectus pursuant to the Securities Act. We have never paid dividends on our Common Stock. We have never paid dividends on our common stock, and there can be no assurance that we will have sufficient earnings to pay any dividends with respect to the common stock.Moreover, even if we have sufficient earnings, we are not obligated to declare dividends with respect to the common stock. The future declaration of any cash or stock dividends will be in the sole and absolute discretion of the Board of Directors and will depend upon our earnings, capital requirements, financial position, general economic conditions and other pertinent factors.It is also possible that the terms of any future debt financing may restrict the payment of dividends.We presently intend to retain earnings, if any, for the development and expansion of its business. Because we have a limited operating history, you have a limited basis on which to evaluate our ability to achieve our business objectives. We have only recently commenced operations.As a result, we have only a limited operating history upon which you can base your evaluation of our prospects and the potential value of our Units. We are confronted with the risks inherent in a start-up company, including difficulties and delays in connection with the production and sales of our products, operational difficulties and our potential under-estimation of production and administrative costs. If we cannot successfully manage our business and growth, we may not be able to generate future profits and may not be able to support our operations. The sporting goods industry is highly competitive and our success depends upon our ability to respond quickly to changes in consumer preferences. The sporting goods industry is highly competitive and includes many regional, national and international companies, some of which have achieved substantial market share. We compete primarily on the basis of product features, brand recognition, quality and price, and the failure to remain competitive could adversely affect our results of operations and financial condition. Some of our competitors offer types of sports products that we do not sell, and some of our competitors are larger and have substantially greater financial and other resources than us. Our success also depends partly on our ability to anticipate and respond quickly to changing merchandise trends, consumer taste and consumer preferences. Any failure to so respond could adversely affect consumer acceptance of our brand names and product lines and could harm our business. 7 Table of Contents Changes in the tastes of the sporting public affect the demand for our products, and in recent years, we have observed a declining interest in tennis. In recent years we have observed declining demand overall in the global tennis markets. The general decline in demand in the tennis market has been observed since the period of peak demand in the early 1990’s.We believe this decline is due to competing leisure activities, including computer games and the Internet. We and the sporting goods industry in general are dependent on the tastes of the sporting public and its priorities in spending on leisure activities. A further decrease in interest in tennis would cause a decline in the size of the marketsfrom which we derive most of our sales and could thus cause a decline in our revenues and consolidated operating results. Our failure to introduce innovative products to the market could adversely affect our sales and margins. Our success is dependent in part on our introduction of innovative products that represent an improvement over existing products that we or other manufacturers offer. We believe that our future growth and success will depend significantly on our continued ability to identify, develop, introduce and market innovative sports products.However, we cannot assure youthat our product innovations will lead to improved business or financial performance. Our operating results may fluctuate as a result of the amount, timing and market acceptance of new products that we or our competitors introduce. In addition, our failure to introduce new, innovative products will adversely affect our margins because margins on the sales of sports products tend to decline over time with the entry of competitive products into existing markets. Economic conditions, weather and other factors beyond our control have caused and could continue to cause a decline in demand for our products. We and the sporting goods industry in general are dependent on the economies in which we sell our products, and in particular on levels of consumer spending. Economic conditions affect not only the ultimate consumer, but also retailers, our primary direct customers. As a result, our results may be adversely affected by downward trends in the economies in which we sell our products.Adverse weather also can cause a significant decline in our sales.In addition, the occurrence of events that adversely affect economiesor international tourism, such as terrorism or regional instability, continue to adversely affect leisure travel and related discretionary consumer spending, which can have a particularly negative impact on our business. We are dependent in part on the performance of third-party suppliers, which may cause delays in filling orders, affect the quality of some products or affect the image of our trademarks.Some of our key products are produced in single locations. As a result of our business rationalization and cost reduction efforts, we outsource a substantial portion of our manufacturing to third parties in Asia, such as in China and Thailand.As a result of this outsourcing, we are dependent in part on the performance of third-party suppliers in order to deliver quality products in a timely manner. We are also increasingly subject to risks relating to the local economic and political conditions in the countries to which we outsource our manufacturing operations. Although these factors have not had an adverse impact on our operations to date, we cannot assure you that they will not affect quality control, orders and shipments, or the image of our trademark in the case of licensees.In addition, our third-party manufacturer’s produce certain of our key products, exposes us to the risk that major incidents at such sites, such as fire or earthquake damage, could substantially reduce or halt production.In the event we are required to shift the manufacturing of some of our products from one geographical location, or from one contract manufacturer, to another, our ability to fulfill orders and our cost of sales may be adversely affected, which would negatively impact our results of operations. 8 Table of Contents We are dependent on patents and trademarks, and inadequate protection of our patents and trademarks, or patent or trademark litigation, could adversely affect our business. We rely on a combination of patents, trademarks, trade secrets and confidentiality agreements to protect our proprietary technology, rights and know-how.Most of the patents we use are pursuant to the license agreement for the tennis racquets that we sell.We cannot assure you that the measures we take to protect our intellectual property will afford us adequate protection against patent and trademark infringements, that pending patent and trademark applications will eventually be issued or that the claims allowed for any of our existing or future patents and trademarks will provide competitive advantages for our products or will not be successfully challenged or circumvented by competitors. In the United States, patent applications are maintained in secrecy for a period after filing and the right to a patent is given to the first to invent, not the first to file, a patent application. We cannot be sure that our products or technologies do not infringe patents that may be granted in the future under pending patent applications, or that our products do not infringe any patents or proprietary rights of third parties. The validity and enforceability of third party claims could prevent us from selling our products or could require us to obtain licenses from the owners of these patents or to redesign our products to avoid infringements. We cannot assure you that we could accomplish any of these alternatives successfully, and our inability to do so if necessary could adversely affect our business. In addition, we cannot assure you that our employees and third parties with whom we have entered into confidentiality agreements will respect these obligations, or that our competitors will not use our trade secrets or proprietary information. In addition, the laws of some countries do not protect our products and intellectual property rights to the same extent as the laws of the United States or Europe. Litigation may be necessary to defend against claims of infringement, to enforce our patents or trademarks, or to protect trade secrets and could result in substantial costs to us. We cannot assure you that we would prevail in these types of litigation. We may be affected by raw material and energy price increases. Our production is dependent on the timely availability of certain raw materials whose prices are driven by the oil and steel price development on the world market.Such raw materials are used in manufacturing, among other items, plastic components for bindings, ski boots and diving fins, carbon-fibers for racquets and metal parts for binding components and ski edges. Changing raw material prices historically have had a material impact on our earnings and cash flows, and are likely to continue to have a significant impact on earnings and cash flows in future periods.Historically, we generally have not been able to pass on to our customers increases in costs resulting from raw material and energy prices, and have sought other means, particularly through the restructuring of our production processes, to maintain operating margins. Cash flow otherwise available to pay operating expenses and acquire additional assets. Debt financing would likely take the form of short-term financing provided by officers and directors of the Company, to be repaid from future equity financing. Additional equity financing is anticipated to take the form of one or more private placements to qualified investors under exemptions from the registration requirements of the 1933 Act or a subsequent public offering. However, there are no current agreements or understandings with regard to the form, time or amount of such financing and there is no assurance that any of this financing can be obtained or that the Company can continue as a going concern. 9 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Forward-looking statements are based upon the beliefs of our management, as well as assumptions made by and information currently available to our management.When used in this prospectus, the words “estimate,” “project,” “believe,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are subject to risks and uncertainties which may cause our actual results to differ materially from those contemplated in our forward-looking statements.We caution you not to place undue reliance upon such forward-looking statements, as our results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth in the following risk factors section and elsewhere in this prospectus.Any such statements are representative only as of the date of this prospectus.We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances subsequent to the date of this prospectus or to reflect the occurrence of unanticipated events, except for such updates to this prospectus and the registration statement of which it is a part as are required by federal securities laws and such periodic reports as are required pursuant to the Securities Exchange Act of 1934, as amended. USE OF PROCEEDS This prospectus relates to shares of our common stock which may be offered and sold from time to time by the selling stockholders.We will not receive any proceeds from the sale of shares of common stock in this offering. DETERMINATION OF OFFERING PRICE Prior to this offering of our common stock, there has been no public market for any of our securities and there can be no assurance that a market will develop.The offering price of $0.10 per share was determined by us. DILUTION In view of the fact that the selling stockholders are offering for sale shares of our common stock which are already issued and outstanding, the sale by the selling stockholders of their shares of our common stock pursuant to this prospectus will not result in any dilution to our stockholders.The average amount paid per share for the outstanding securities is significantly less than $.01. 10 Table of Contents CAPITALIZATION The following table sets forth our capitalization as ofSeptember 30, 2010 September 30, 2010 Stockholders’ Equity Common Stock, $.001 Par Value, 75,000,000, 41,000,000 issued and outstanding $ Additional Paid-In Capital $ 31,500 Deficit accumulated during the development stage $ Total stockholders’ equity (deficiency) $ Total capitalization $ MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS We plan to contact a market maker immediately to have the shares quoted on the OTC Electronic Bulletin Board (OTCBB). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter (OTC) securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market Makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings betweenAvarus,Inc.; nor anyone acting on our behalf with any market maker regarding participation in a future trading market for our securities.As of the date of this filing, there is no public market for our securities. There has been no public trading of our securities, and, therefore, no high and low bid pricing. We have paid no cash dividends and have no outstanding options. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION PLAN OF OPERATIONS Results of Operations We have not had any revenues during our fiscal year ended September 30, 2010.Total expenses for the fiscal year ending September 30, 2010 were $60,526.These expenses include general corporate expenses, the preparing, drafting and filing of the Company’s S-1 and legal and consulting fees and expenses associated to the Company’s S-1.These expenses are not expected to be recurring fees incurred by the Company. 11 Table of Contents LIQUIDITY AND CAPITAL RESOURCES We do not have any revenues from operations.During the fiscal year ending September 30, 2010, $12,250 was raised by selling Common Stock. During the month of October 2010 we raised an additional $7,500.As of December 16, 2010, we have a cash balance of $5,274 and working capital of $5,274. We estimate that we require a minimum of approximately $200,000 and a maximum of approximately $1,150,000 to operate for the next 12 months from the date of this Prospectus. In either case, we will be required to raise additional capital within the next 12 months from the date of this Prospectus in order to fund our business and to acquire the products sold under the license agreement. The minimum of $200,000 is required for operating expenses. The maximum will be required, however, to completely execute the business plan.There is no guarantee that we will be able to raise any such capital on terms acceptable to us or at all. Such financing may be upon terms that are dilutive or potentially dilutive to our stockholders. If alternative sources of financing are required, but are insufficient or unavailable, we will be required to modify our growth and operating plans in accordance with the extent of available funding. At the present time, we do not intend to obtain any loan financing from a lending institution. If we are required to obtain loan financing, the amount of our profits (if any) will decrease or the amount of our losses will increase due to the interest charged on the loan. Loan financing may subject our operations to restrictions imposed by the lending institution, hindering our ability to operate in the manner best determined by our management and/or Board of Directors, with the potential that such restrictions will impede or prevent our growth and/or negatively impact our level of profits. Additionally, the use of debt financing or leverage would subject us to the risk that any downturns in the thoroughbred industry and any changes in interests rates (if we have an adjustable rate loan) will substantially increase the likelihood that our operations will not be profitable, possibly causing us to become bankrupt or to dissolve the corporation. Off-Balance Sheet Arrangements We are not currently a party to, or otherwise involved with, any off-balance sheet arrangements which have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. REVENUE RECOGNITION Revenue is recognized when earned and consists of selling product to either consumers or wholesalers. SEASONALITY Given the nature of our business, we do not anticipate any material variations in revenues and operating costs due to seasonality. 12 Table of Contents DESCRIPTION OF BUSINESS Avarus, Inc. (“we”, “us”, “our”) was incorporated under the laws of the State of Delaware on September 20, 2010.The Company was originally organized as a “blank check” shell Company to investigate and acquire a target company or business seeking the perceived advantages of being a publicly held corporation. However, the Company began operations on December 14, 2010 by entering into a license agreement with Vortex Tennis, LLC to market and sell products manufactured by Vortex Tennis in the United States.Any investment in the shares offered herein involves a high degree of risk. Under the license agreement, the Company may sell tennis racquets and other tennis related products under the trademarked name of Vortex Tennis.Under this exclusive license, the Company shall purchase from Vortex Tennis the product and resell it to consumers within the United States.The tennis rackets currently being licensed are: Vortex ES 100, Vortex ES 108, Vortex ES 116, and Vortex ES 133.Four additional racquets are currently being developed by Vortex Tennis and will become part of the license once there development is completed.The Company is also licensing 3 bags from Vortex Tennis.A backpack, a Six-Pack Bag and a Sling Bag.The Company may sell additional products which it developments or acquires under the name of Vortex Tennis.The retail price for the racquets is $199 to $229. The Vortex Tennis racquets have a number of patents that protect their design.One of the patents covers the total string count in the racquets.Vortex uses three strings counts: (1) 14 (mains) by 15 (crosses) for a total of 29 strings; (2) 14 by 16 for a total of 30 strings, and (3) 14 by 17 got a total of 31 strings.Vortex's total string count provides greater string bed elasticity and reduced dynamic loss. A second patent covers the Pyramid String Pattern feature.Which occurs when the main strings that are spaced closer together at the top of the racquet and further apart at the bottom.The decreased space betweenstrings at the top of the racquet reduces the elasticity of the strings and thereby increases the amount of control over the ball-path.The increased space between strings at the bottom of the racquet increases the elasticity of the strings which increase the velocity of the ball. The Company has begun to enter into agreements with pro shops and teaching pros to market and purchase the products under the license agreement.Furthermore, the Company has begun the process to hire staff relating to sales and marketing of the licensed products. DESCRIPTION OF PROPERTY The Company is currently negotiating into a month to month rental agreement for office space in San Clemente, CA.The approximate square footage is 1,000 square feet and includes sufficient area to store and ship the products sold under the license agreement.The monthly rent is expected to be $3,200 per month. We do not presently believe that we will need to maintain any additional office space in order to carry out our plan of operations described herein. LEGALPROCEEDINGS There are not presently any material pending legal proceedings to which we are a party or as to which any of its property is subject, and no such proceedings are known to be threatened or contemplated against it. 13 Table of Contents DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors and Executive Officers Our directors and executive officers and additional information concerning them are as follows: Name Age Position J. Wade Mezey 35 President, Secretary and Director Paul Howarth 42 CEO, Director Wade Mezey, President/Director.Mr. Mezey is our President and a member of the Board of Directors. In 2010, Mr. Mezey co-founded Argentum Capital which consultants with companies on various issues related to their business.In December 2010, Mr. Mezey became a member of the LLC Renard Properties which acquires and invests in real estate throughout the US.Since 2008, Mr. Mezey has worked for his family’s company WTL Group, Inc. which is in involved in the manufacturing and sell of products produced in China. From 2008 -2010, Mr. Mezey was previously a member of the Board of Directors of Forterus, Inc. and served as its CEO in 2008. Forterus is a behavioral health company focusing on drug and alcohol rehabilitation. From 2007 - 2008, Mr. Mezey was also the CEO of the Mezey Howarth Racing Stables. From 2005 – 2007, Mr. Mezey was previously the President/COO of NAPP Tour, Inc. (North American Poker Tour). From 2004 - 2005, Mr. Mezey was the Chief Legal Officer and Interim Chief Accounting Officer of College Partnership, Inc. While at College Partnership Mr. Mezey worked with the auditors and finance department to create a system of accounting control and procedures. From 2003 - 2004, Mr. Mezey worked for Vision Direct Marketing as its Vice-President of Operations and General Counsel. From 2002 - 2003, Mr. Mezey worked as an attorney in Washington D.C. Mr. Mezey graduated from Georgetown University Law Center with an LL.M. in Securities and Financial Regulation. Mr. Mezey received his J.D., with cum laude honors, from New England School of Law and his B.S. from Virginia Commonwealth University. Due to Mr. Mezey’s experience of being on the board of directors and CEO of Forterus, Inc., and his experience working as Chief Accounting Officer for other public companies and his background in securities law, the shareholders felt Mr. Mezey should serve as a director of the Company. Paul Howarth, CEO/ Director.Mr. Howarth is our CEO and a member of the Board of Directors.In 2010, Mr. Howarth co-founded Argentum Capital which consultants with companies on various issues related to their business.In 2007 Mr. Howarth became involved with Renard Properties, LLC which acquires and invests in real estate throughout the US.From 2008 -2010, Mr. Howarth was the CEO and member of the Board of Directors of Forterus, Inc.Forterus is a behavioral health company focusing on drug and alcohol rehabilitation. From 2006- 2008, Mr. Howarth served as the Senior Vice-President of Bear Stearns and Co.Mr. Howarth was responsible for the purchase of mortgages from mortgage bankers that were secured by Bear Stearns or its affiliates.From 2004 - 2006, Mr. Howarth worked as a license real estate broker in California.From 2002 – 2004, Mr. Howarth served as the Director of Production of Home Loan Center where he was responsible for 13 sales managers and over 150 sales staff.Home Loan Center was acquired by Lendingtree.com in 2004.Mr. Howarth received his B.A. from Seton Hall University. Due to Mr. Howarth’s experience of being on the board of directors and CEO of Forterus, Inc. and his experience of managing large staffs with Bear Stearns and Home Loans Center the shareholders felt Mr. Howarth should serve as a director of the Company. 14 Table of Contents The foregoing persons are promoters of Avarus, Inc., as that term is defined in the rules and regulations promulgated under the Securities and Exchange Act of 1933. Directors are elected to serve until the next annual meeting of stockholders and until their successors have been elected and qualified. Officers are appointed to serve until the meeting of the board of directors following the next annual meeting of stockholders and until their successors have been elected and qualified. Our management has not been involved in any legal proceedings as described in Item 401(f) of Regulation S-K. Committees of the Board We do not have a separate audit committee at this time. Our entire board of directors acts as our audit committee. We intend to form an audit committee, a corporate governance and nominating committee and a compensation committee once our board membership increases. Our plan is to start searching and interviewing possible independent board members in the next six months. Significant Employees There are no persons other than our executive officers who are expected by us to make a significant contribution to our business. Family Relationships There are no family relationships of any kind among our directors, executive officers, or persons nominated or chosen by us to become directors or executive officers. Involvement in Certain Legal Proceedings We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. Audit and Compensation Committees, Financial Expert We do not have a standing audit or compensation committee or any committee performing a similar function, although we may form such committees in the future. Our entire Board of Directors handles the functions that would otherwise be handled by an audit or compensation committee. Since we do not currently have an audit committee, we have no audit committee financial expert. 15 Table of Contents Since we do not currently pay any compensation to our officers or directors, we do not have a compensation committee.If we decide to provide compensation for our officers and directors in the future, our Board of Directors may appoint a committee to exercise its judgment on the determination of salary and other compensation. Code of Ethics We have adopted a Code of Ethics which is designed to ensure that our directors and officers meet the highest standards of ethical conduct. The Code of Ethics requires that our directors and officers comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in our best interest. Involvement in Certain Legal Our directors, executive officers and control persons have not been involved in any of the following events during the past ten years: 1. Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time, or 2. Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); or 3. Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; or 4. Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority, barring, suspending or otherwise limiting for more than 60 days his or her involvement in any type of business, securities or banking activities; or 5. Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated . 6. Subjecto to, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended, or vacated, relating to the alleged violation of any Federal or State securities or commodities law or regulation, or any law or regulation respecting financial institutions or insurance companies, any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 7. Subject of, or a party to, any sanction or oder, not subsequently reversed, suspended or vacated, self regulatory organization (as defined by Section 3(a)(26) of the Exchange Act), any regidtered entity, or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 16 Table of Contents EXECUTIVE COMPENSATION Name and Position Year Salary($) Bonus($) Stock Awards($) Option Awards ($) Non-Equity Incentive Plan Compensation (#) Change in Pension Value and Nonqualified Deferred Compensation All Other Compensation ($) Total J. W. Mezey, President, and Director1 0 0 0 0 0 0 Paul Howarth,. CEO, Director1 0 0 0 0 0 0 0 0 1. Argentum Capital, Inc. received compensation in the amount of $25,000 which was paid in shares.This payments will be reflected as compensation to Mr. Mezey for the work that was performed by Argentum Capital. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT As December 16, 2010, 2010, we have 41,075,000 shares of common stock, par value $0.001 per share, issued and outstanding. The following table sets forth certain information regarding the beneficial ownership of our common stock by (i) each stockholder known to be the beneficial owner of more than 5% of our common stock; (ii) by each director and executive officer; and (iii) by all executive officers and directors as a group.Each of the persons named in the table has sole voting and investment power with respect to the shares beneficially owned.Also included are the shares held by all executive officers and directors as a group. Name and Address (1) Amount and Nature of Beneficial Ownership Percent Owned Before Offering Percent Owned After Offering J.W. Mezey, 412 Olive Ave, Ste 212, Huntington Beach, CA 92648 15,000,000 (Indirectly held)(d) ** ** Paul Howarth, 412 Olive Ave, Ste 212, Huntington Beach, CA 92648 15,000,000 (Indirectly held)(e) ** ** WTL Group, Inc, PO Box 974, San Clemente, CA 92672 .(a) 30
